Exhibit 10.4

 

BEHRINGER HARVARD HOLDINGS
SERVICE MARK LICENSE AGREEMENT

 

THIS SERVICE MARK LICENSE AGREEMENT (this “Agreement”) is made and entered into
this 2nd day of September, 2008, (the “Effective Date”), by and between
BEHRINGER HARVARD HOLDINGS, LLC, a Delaware limited liability company (the
“Licensor”), and BEHRINGER HARVARD MULTIFAMILY REIT I, INC., a Maryland
corporation (the “Licensee”).

 

RECITALS

 

WHEREAS, Licensor is the owner of valid and subsisting rights in and to the
service marks “BEHRINGER HARVARD” (U.S. Registration No. 2,947,624); and the
“BEHRINGER HARVARD MISCELLANEOUS CIRCULAR DESIGN LOGO” (U.S. Registration
No. 3,200,214) (referred to herein collectively as the “Licensed Mark”) and
similar marks in a variety of design and words-only formats, both in the United
States and in various foreign jursidictions; and

 

WHEREAS, of even date herewith, Behringer Harvard Multifamily Advisors I LP, a
Texas limited partnership and an affiliate of Licensor (the “Advisor”), and
Licensee have entered into an Advisory Management Agreement, pursuant to the
terms of which Advisor will provide certain management and financial advisory
services to Licensee in accordance with the terms and conditions thereof (the
“Advisory Agreement”); and

 

WHEREAS, Licensor is a “sponsor” of Licensee, as that term is defined in the
charter of Licensee; and

 

WHEREAS, for so long as Licensor desires to sponsor Licensee, Licensor desires
to permit Licensee to utilize the Licensed Mark solely in connection with the
operation and promotion of Licensee’s real estate business as intended to be
conducted as of the Effective Date (the “REIT Operations”).

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, the Advisory Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
accepted by the parties to this Agreement, Licensor and Licensee mutually agree
as follows:

 

AGREEMENTS

 

1.              Grant of License; Territory.

 

a.                                       Upon the terms and conditions
hereinafter set forth, Licensor hereby grants to Licensee, for the period
specified in Section 5 hereof, a non-exclusive, royalty-free, limited and
nontransferable license to use the Licensed Mark solely for the purpose of
identifying and promoting the REIT Operations worldwide.  In addition, each
person or entity directly or indirectly controlled by Licensee on or after the
Effective Date, either through the ownership of voting securities or otherwise
(each such person or entity a “Licensee Subsidiary”), shall have all of the
rights granted to Licensee in this Section 1(a), but only during such period
that such person or entity is directly or indirectly controlled by Licensee,
either through the ownership of voting securities or otherwise.  Any reference
in this Agreement to use of the Licensed Mark by or other actions of Licensee
shall be deemed to include use of the Licensed Mark by or other actions of any
Licensee Subsidiary during such period that such Licensee Subsidiary is directly
or indirectly controlled by Licensee, either through the ownership of voting
securities or otherwise.

 

--------------------------------------------------------------------------------


 

b.                                      Licensor expressly reserves all rights
with respect to the Licensed Mark not expressly granted herein.  Except as
provided in Section 1(a) with respect to a Licensee Subsidiary, Licensee shall
have no right to sublicense the use of the Licensed Mark to any other person or
entity without the prior written consent of Licensor, which may be withheld or
granted in Licensor’s sole and absolute discretion.

 

2.              Acknowledgement of Ownership.

 

a.                                       Licensee acknowledges the great value
of the goodwill associated with the Licensed Mark and the ownership of the
Licensed Mark by Licensor.  Licensee agrees that nothing in this Agreement shall
give Licensee any right, title, or interest in or to the Licensed Mark other
than the rights granted the Licensee in accordance with this Agreement. 
Licensee further acknowledges that all goodwill arising from the ownership and
use of the Licensed Mark (as distinguished from any enhancement of value to
Licensee’s business arising from the license granted hereunder) shall inure
exclusively to the benefit of Licensor.  All artwork, designs, stylized
logotypes or other presentation materials whatsoever including the Licensed Mark
or any elements thereof, and all copies and extracts thereof shall,
notwithstanding their invention or use by Licensee, be and remain the sole
property of Licensor.  Nothing in this Agreement shall be construed to prevent
Licensor from granting any other licenses for the use of the Licensed Mark or
from utilizing the Licensed Mark, or any variation thereof, in any manner
whatsoever.

 

b.                                      Licensee agrees that it shall not attack
the title of Licensor to the Licensed Mark, the validity of the Licensed Mark,
or the validity of this Agreement.  Licensee further agrees that it shall not at
any time commence any opposition or cancellation proceeding regarding the
Licensed Mark, or any other mark of Licensor, with the U.S. Patent and Trademark
Office or any other agency that registers trademarks, commence any civil
proceeding for damages or injunctive relief or make any other legal claim that
would, directly or indirectly, hinder the value of or the Licensor’s ownership
or use of the Licensed Mark or prevent the U.S. Patent and Trademark Office or
any other agency that registers trademarks from issuing a trademark registration
to Licensor for the Licensed Mark, or any variations thereof, or from renewing
any trademark registration for the Licensed Mark, or any variations thereof.

 

c.                                       Licensee shall not register or attempt
to register the Licensed Mark alone or as part of its own trademark, service
mark, Internet domain name, copyright, assumed name or trade name (except as may
be otherwise required by applicable law in connection with Licensee’s REIT
Operations during the term of this Agreement), nor shall Licensee use in such
manner or attempt to register any name or designation confusingly similar to the
Licensed Mark as determined in Licensor’s sole and absolute discretion.

 

d.                                      Licensee may not use the Licensed Mark
in any manner to disparage Licensor, its products or services, or in any manner
which, in Licensor’s reasonable judgment, may diminish or otherwise damage
Licensor’s goodwill in the Licensed Mark or Licensor’s business reputation.

 

e.                                       The provisions of this Section 2 shall
survive the expiration or termination of this Agreement for any reason.

 

3.              Quality Control.

 

a.                                       Licensee shall use the Licensed Mark
solely as permitted in Section 1(a) above in a manner that will reasonably
protect Licensor’s rights and goodwill therein, and will comply with all
reasonable and customary trademark usage guidelines delivered to Licensee by
Licensor from time to time, including those regarding the use of notices,
legends, or markings that may be required by Licensor in order to give customary
notice of ownership, including those provided in Section 4 hereof.

 

2

--------------------------------------------------------------------------------


 

b.                                      Licensee shall, upon Licensor’s
reasonable request: (i) permit Licensor to inspect the manner in which the
Licensee exercises the rights granted hereunder to use the Licensed Mark, and
(ii) make available for Licensor’s inspection, at reasonable times and after
reasonable notice from Licensor, all of Licensee’s materials relating to or
displaying the Licensed Mark or any elements thereof.

 

c.                                       Licensee agrees that the products
and/or services offered in connection with the Licensed Mark shall be sold
and/or distributed in accordance with all Federal, State and local laws.

 

d.                                      If at any time the Licensee’s
promotional materials, documents or signage bearing the Licensed Mark do not
meet the quality standards described in this Section 3, Licensor shall have the
right to require the Licensee to discontinue any and all such nonconforming uses
of the Licensed Mark immediately upon notice whereupon Licensee agrees to use
its best efforts to cease all such nonconforming uses immediately.

 

4.                                      Protection of Licensed Mark.

 

a.                                       Each time the Licensed Mark is used on
any product, document, signage, exterior display or other printed or tangible
material or on the Internet, Licensee shall legibly include either the trademark
or service mark notice “TM” or “SM”, as appropriate, or the Federal registration
notice ®, if directed to do so by Licensor, adjacent to the first prominent use
of the Licensed Mark therein or thereon.

 

b.                                      When directed by Licensor to do so,
Licensee shall include the following notice on any packaging, product,
advertising, or promotional materials incorporating the Licensed Mark presented
in any medium now known or hereafter created:

 

“BEHRINGER HARVARD” is a service mark of Behringer Harvard Holdings, LLC.

 

c.                                       Licensee agrees to provide Licensor
with such assistance as Licensor may reasonably require, at Licensor’s expense,
in the procurement of any protection of Licensor’s rights to the Licensed Mark,
or any similar mark.

 

d.                                      Licensee agrees that at all times during
the term of this Agreement it will diligently and continuously cause to be
promoted and rendered the REIT Operations as set forth in Section 1 hereof. 
Licensor shall not be under any obligation whatsoever to utilize the Licensed
Mark or any variation thereof.

 

5.                                      Term.

 

This Agreement shall continue in force and effect from the Effective Date and
shall be coterminous with the Licensor’s sponsorship of Licensee, unless
terminated earlier as provided for herein.  For purposes of the preceding
sentence, Licensor’s sponsorship shall be deemed to continue until such time
that no Affiliate (as that term is defined in the Advisory Agreement) of
Licensor serves as an officer or director of Licensee.

 

6.                                      Termination.

 

a.                                       If Licensee breaches or otherwise fails
to perform any of its obligations hereunder, Licensor shall have the right to
terminate this Agreement upon thirty (30) days’ prior written notice to
Licensee, but only in the event such failure of performance is not cured to
Licensor’s satisfaction within such thirty (30) day period.  Such termination of
this Agreement shall be without prejudice to any rights

 

3

--------------------------------------------------------------------------------


 

or remedies that Licensor may otherwise have against Licensee, which rights and
remedies shall survive any such termination.

 

b.                                      If at any time during the term of this
Agreement Licensee ceases to conduct the REIT Operations under the Licensed
Mark, Licensor, in addition to all other remedies available to it hereunder, may
immediately terminate this Agreement by giving written notice of termination to
Licensee.

 

c.                                       If Licensee files a petition in
bankruptcy or is adjudicated bankrupt or if a petition in bankruptcy is filed
against Licensee or if it becomes insolvent, or makes an assignment for the
benefit of its creditors or an arrangement pursuant to any bankruptcy law, or if
Licensee liquidates or discontinues its business or if a receiver is appointed
for it or its business, the license hereby granted and this Agreement shall
automatically terminate forthwith without any notice whatsoever being
necessary.  In the event this Agreement is so terminated, Licensee, its
receivers, representatives, trustees, agents, administrators, successors and/or
assigns shall have no right to sublicense, sell, exploit or in any way deal with
or in or use the Licensed Mark or any variation thereof, except with and under
the special consent and instructions of Licensor in writing, which they shall be
obligated to follow.

 

d.                                      Upon termination of this Agreement for
any reason, Licensee agrees:  (i) to, within a reasonable time but not to exceed
ninety (90) days, discontinue all use of the Licensed Mark and any name
confusingly similar thereto; (ii) to, within a reasonable time but not to exceed
ninety (90) days, delete, remove or cover-over all references to the Licensed
Mark, or any confusingly similar variation thereof, in all of Licensee’s printed
materials, signage or other exterior displays, and on the Internet; (iii) to not
thereafter, directly or indirectly, identify itself in any manner as a licensee
of Licensor or publicly identify itself as a former licensee of Licensor;
(iv) to cooperate generally with Licensor to ensure that all rights in the
Licensed Mark and the related goodwill remain the property of Licensor and to
execute any instruments requested by Licensor to accomplish or confirm the
foregoing; (v) that all rights granted to Licensee hereunder shall forthwith
revert to Licensor without consideration other than the mutual covenants and
considerations of this Agreement, and without notice; (vi) to cease to conduct
any business, including, without limitation, the REIT Operations, under or to
otherwise use the names “HARVARD” or “BEHRINGER” or any confusingly similar
terms and to use its best efforts to change the corporate name of Licensee to a
name that does not contain the terms “HARVARD” or “BEHRINGER” or any confusingly
similar terms which may, directly or indirectly in the sole discretion of
Licensor, indicate a continuing relationship between, or sponsorship of,
Licensee by Licensor or any of Licensor’s Affiliates; and (vii) to deliver to
Licensor within fifteen days from the date of termination any and all artwork,
designs, stylized logotypes or other electronic or intangible presentation
materials whatsoever including the Licensed Mark or any elements thereof
prepared by or for Licensee, and all copies and extracts thereof.

 

e.                                       Licensee acknowledges that its failure
to cease the use and display of the Licensed Mark, or any variation thereof,
upon the termination or expiration of this Agreement will result in immediate
and irremediable damage to Licensor and to the rights of any current or
subsequent licensee.  Licensee acknowledges and admits that there is no adequate
remedy at law for such failure to cease such use, and Licensee agrees that in
the event of such failure Licensor shall be entitled to equitable relief by way
of temporary and permanent injunction and temporary restraining order and such
other further relief as any court with jurisdiction may deem just and proper. 
Resort to any remedies referred to herein shall not be construed as a waiver of
any other rights and remedies to which Licensor is entitled under this Agreement
or otherwise.

 

7.                                      Third-Party Infringement Proceedings.

 

Licensee agrees to promptly notify Licensor of any unauthorized use of the
Licensed Mark or any confusingly similar variation thereof by third parties of
which Licensee becomes aware.  Licensor shall

 

4

--------------------------------------------------------------------------------


 

have the sole right to pursue through negotiations, litigation, or other dispute
resolution procedure (“Litigation Rights”) any and all of its rights in the
Licensed Mark against any third party.  Licensor’s exercise of such Litigation
Rights shall be in its sole discretion and shall be at its sole cost.  Licensor
shall have no duty to defend Licensee or itself or pursue any actual
infringement arising out of any actions by a third party.  All recoveries
received by Licensor in pursuing its Litigation Rights, if any, shall be the
sole property of Licensor.

 

8.                                      Representations and Warranties.

 

a.                                       Licensor represents and warrants that
this Agreement will not violate any prior licenses or rights to use the Licensed
Mark granted by Licensor to any third party.

 

b.                                      Each party hereto hereby represents and
warrants to the other that such party has the corporate, company or partnership
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder, and that the execution, delivery and performance of this
Agreement by it have been duly authorized by all necessary corporate, company or
partnership action.

 

9.                                      Indemnification.

 

                                                Licensee hereby agrees to
indemnify and hold Licensor harmless from and against any and all claims, suits,
liabilities, judgments, and expenses, arising at law or in equity, attributable,
in whole or in part, to: (i) the Licensee’s use of the Licensed Mark in
violation of this Agreement or of any trademark usage guidelines provided to
Licensee by Licensor; or (ii) the marketing, promotion, advertisement,
distribution, or sale by Licensee of any product or service under the Licensed
Mark.  Moreover, Licensee hereby further agrees to tender to Licensor the
defense of any and all such claims, actions and lawsuits that may be brought
against Licensor arising out of, or related to, the wrongful use of the Licensed
Marks by the Licensee and the Licensee shall pay all fees and expenses
(including all reasonable attorneys’ and expert witnesses’ fees and costs of
suit) incurred in connection with defending all of these claims, actions and
lawsuits; provided that Licensee shall have no obligation to pay any fees or
expenses for claims, actions and lawsuits brought by a third party against the
Licensor claming that the Licensed Mark violates or infringes upon the rights of
the third party.  Licensor shall control such defense with counsel of its
choice, however, Licensee shall have the right to participate in such defense at
its own cost and expense and Licensee shall provide reasonable cooperation to
Licensor and its counsel with respect thereto; provided that in no event may
Licensor settle any claim, action or lawsuit in which the Licensee or a Licensee
Subsidiary is a named defendant without the consent of the Licensee.  Licensor
shall also have the independent right to take any action it may deem necessary,
in its sole discretion, to protect and defend itself against any threatened
action arising out of the business of Licensee or any actions or activity by
Licensee, including Licensee’s use of the Licensed Mark or any goods or services
distributed or sold under the Licensed Mark.  Notwithstanding the foregoing,
Licensee’s exculpation and indemnification obligations hereunder as well as
Licensee’s obligations with respect to the advancement of expenses, shall be
limited as provided in its charter.

 

10.                               Limitation of Liability

 

Licensor shall not be liable to Licensee for lost profits, lost business
opportunities, or any other indirect, special, punitive, incidental or
consequential damages arising out of or related to this Agreement, even if
Licensor has been advised of the possibility of such damages.  The provisions of
this Section 10 shall survive the termination of this Agreement for any reason.

 

5

--------------------------------------------------------------------------------


 

11.                               Miscellaneous

 

a.                                       Assignment.  Licensee shall neither
assign any of its rights under this Agreement nor delegate any of its duties
hereunder to another person or legal entity without the prior written consent of
Licensor, which may be withheld in Licensor’s sole discretion.  Any attempt to
assign or delegate this Agreement, or any of the rights, licenses or duties set
forth herein, shall be void ab initio and convey no rights or interests in the
Licensed Mark.  Licensor shall have the right, in its sole discretion, to assign
any of its rights or duties under this Agreement and all of its right, title,
and interest in the Licensed Mark to another person or legal entity. 
Notwithstanding anything to the contrary herein, this Section 11(a) shall not
limit the rights granted in Section 1(a) with respect to a Licensee Subsidiary.


 


B.                                      NOTICES.  ALL NOTICES OR OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN BY EITHER PARTY HERETO TO THE
OTHER PARTY UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE SENT BY UNITED
STATES MAIL, CERTIFIED OR REGISTERED, POSTAGE PREPAID, RETURN RECEIPT REQUESTED
OR BY AN INTERNATIONALLY RECOGNIZED OVERNIGHT CARRIER, IN EACH CASE ADDRESSED TO
THE PARTY TO BE NOTIFIED AS FOLLOWS:


 


(I) TO LICENSEE AT THE ADDRESS SET FORTH IN THE ADVISORY AGREEMENT, AS THE SAME
MAY BE MODIFIED AS PROVIDED THEREIN; AND


 


(II) TO LICENSOR:


 


BEHRINGER HARVARD HOLDINGS, LLC


 


 


15601 DALLAS PARKWAY


 


 


SUITE 600


 


 


ADDISON, TEXAS 75001


 


 


ATTENTION: GERALD J. REIHSEN III


 


 


EXECUTIVE VICE PRESIDENT CORPORATE


 


 


DEVELOPMENT AND LEGAL


 


 


 


WITH A COPY TO (WHICH SHALL NOT CONSTITUTE NOTICE):


 


 


 


STEPHEN L. SAPP, ESQ.


 


 


LOCKE LORD BISSELL & LIDDELL LLP


 


 


2200 ROSS AVENUE, SUITE 2200


 


 


DALLAS, TEXAS 75201


 


NOTICE DELIVERED BY MAIL SHALL BE DEEMED GIVEN ON THE THIRD BUSINESS DAY AFTER
BEING DEPOSITED IN A POST OFFICE OR OTHER DEPOSITORY UNDER THE CARE OR CUSTODY
OF THE UNITED STATES POSTAL SERVICE, ENCLOSED IN A WRAPPER WITH PROPER POSTAGE
AFFIXED.  NOTICE GIVEN BY OVERNIGHT COURIER SHALL BE DEEMED GIVEN UPON RECEIPT
BY THE RECIPIENT OF NOTICE.  LICENSOR MAY CHANGE THE ADDRESS FOR NOTICE
SPECIFIED HEREIN BY PROVIDING WRITTEN NOTICE TO LICENSEE AS SET FORTH HEREIN.

 

c.                                       Independent Contractors.  The parties
acknowledge and agree that they are dealing with each other hereunder as
independent contractors.  Nothing contained in this Agreement shall be
interpreted as constituting either party the joint venturer or partner of the
other party or as conferring upon either party the power or authority to bind
the other party in any transaction with third parties.

 

d.                                      Attorneys’ Fees.  In the event of any
action, suit, or proceeding brought by either party to enforce the terms of this
Agreement, the prevailing party shall be entitled to receive its costs, expert
witness fees, and reasonable attorneys’ fees and expenses, including costs and
fees on appeal.

 

e.                                       Waivers, Cumulative Remedies and
Amendments.  This Agreement may be amended, modified, superseded, or canceled,
and the terms and conditions hereof may be waived only by a written

 

6

--------------------------------------------------------------------------------


 

instrument signed by each of the parties hereto or, in the case of a waiver, by
the party waiving compliance.  No delay on the part of any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of any party of any right hereunder, nor any single
or partial exercise of any rights hereunder, preclude any other or further
exercise thereof or the exercise of any other right hereunder.  Unless expressly
set forth herein to the contrary, either party’s election of any remedies
provided for in this Agreement shall not be exclusive of any other remedies
available hereunder or otherwise and all such remedies shall be deemed to be
cumulative.

 

f.                                         Approval.  Any approval given by
Licensor to Licensee under the terms of this Agreement shall not constitute a
waiver of any of Licensor’s rights or Licensee’s duties under any provision of
this Agreement, other than with respect to the provision for which such specific
approval was provided, subject to the other provisions hereof.

 

g.                                      Survival.  Upon the termination of this
Agreement for any reason, those Sections that by their express terms or which by
their nature should be deemed to survive the termination of this Agreement shall
survive the termination of this Agreement.

 

h.                                      Governing Law and Validity.  The parties
agree that the laws of the State of Texas shall govern the interpretation and
enforcement of this Agreement, without giving effect to choice of law rules.  If
any provision of this Agreement is held to be void, invalid or inoperative, such
event shall not affect any other provisions herein, which shall continue and
remain in full force and effect as though such void, invalid or inoperative
provision had not been a part hereof.

 

i.                                          Entire Agreement.  This Agreement
constitutes the entire agreement between the parties hereto with respect to the
Licensed Mark and related subject matter and supersedes all prior agreements and
understandings, oral and written, between the parties hereto with respect to
such matters.

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.

 

 

LICENSOR:

 

 

 

BEHRINGER HARVARD HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Gerald J. Reihsen , III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President – Corporate Development &
Legal

 

 

 

 

 

 

LICENSEE:

 

 

 

BEHRINGER HARVARD MULTIFAMILY REIT I, INC.

 

 

 

 

 

By:

/s/ Gerald J. Reihsen , III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President – Corporate Development &
Legal

 

8

--------------------------------------------------------------------------------